OFFICE     OF THE    ATTORNEY        GENERAL     OF TEXAS
                                       AUSTIN




Honorable Borrlr           Hasrell
countyAttorney
Charokoe County
Rusk, Texar

Deer sirr
                                                                             or of
                                                                              dealg-
                                                                             fall
 ..
                                                                             rtrlot
                                                                             of the
                                                                             said
      I




                                                          ter   dated Heroh 23,
1943, reqwrtlag                                                      on the above
captioned subject

          and ln acid0
          vlasd    Statu




                                     941,   the Rusk Xndependeat
                                     tared into (I aoatraot   with
                                            , of Rusk, Tsrar, de-
                                             wld bank 08 tho oohool
                                            001 diatrlot.  There-
          voter8     of the Rusk Independent sahool Dirtriat
          wrotb the name of Jamen I.        Perkins in the offi-
          ala1    ballot    ln the sohool truatrs rtleotion in
          aeld    dlstrlot.     Ra vaa tlaoted a mrwber OS the
          oaid    sohool board durlag hlr absoaoe and vlth-
          out    his knowlsdgo that such aotlon va8 being
Honorable    Morris Hassell,   Page 2


     taken.  Upon his return h4 vaa Induoed to dual-
     lfy Sor trust4o of said school dlstriat  ior
     the waaon that he vas President   of the Rusk
     Chwsberor Ccsmeroe and It vas thought ho vould
     b4 of o4nsIderabl4 benefit In rewl.ng on th4
     sbhool board.
            “For several years and duw       all of th4
     above mcmtlon4d time,     as ~011 as at th4 present
     tlmo, the #ala Jam05 I. P4rkIns has been a mQpI-
     bar of th4 Board ot.Dlnoton        of the OItIsons
     state Bank, of Rusk, Texas, arid the question now
     presents   itsrlf  for your deolaion   aa to vhether
     or not the raid James x. Pe'rklna vauld be dis-
     qualified    i’ra serving en said sohool board.
     The d4poaItow     aontraot vlth the CItIsens    State
     Bank havias boa mad4 long prior to the eleotion
     of: the raid Jsm4a I. Perkins and bbl.ng a oontxaot
     to oontInu4 until A-t,        1943, the said Jasws I.
     Perkins vas in no manner Involved ln tha daposl-
     tory llootloa and oould not at this tlmo 14gal4
     do asq act or thIag to invalidate      or iPapa%r, or
     lnor4ase or doorease any liability      or advmtage
     ealrtlng in ravor OS the aald bank vlth r4fer4no4
     to the said sahool depository.

          “In vleu of the abovo admlttod taotr rad In
     view of the op&Ion of the departaent rendered
     by Olea ft. Invls dated April 22, 1939, oplnlon             '
     Hp. o-667, cliroated to Hon. TMIOtt Huggard, Coun-
     ty AttOmey, Canton, Texas, pretaInIng   to a sohool
     matter, .I am oonstrainmed to Feel that  the rald
     Jomer I. Perklkm vould not b4 diaqualliied    to
     541~4 as trttsteo during the existence   oi thenpro.
     sent aontraot vhloh ax&es     In August, 1943.
           Tb.4 Attorney (benoral’s Department in an opinion
data& September 16, 1929, to Honorable 3. )I. R. Hans, State
QupsrIntendent   of Pub110 Instruotion,     rUl1~ oonsldemd a sit-
uation analogous to the situation      prosanted In your letter
requesting  an opinion on the subject in qusstlw,        salcl opln-
.lon mada:
,   I/




         Bonocabla Xorrta Haaaoll, Page 3


             “llonorablo S. )d. H. #Iarra
             State 3uperintendent   of Publlo    Instruatlon
             Aus tin, Texaa
             Dear sirs
                         v&l1 aoknovlrdge noaipt
                       "This                      of our
              lott4r of Segtmb4r lUth, 4ddr4ssed to L
             Attorney iNneral.   Ry thI5 favor, you ask
             the opinion of th4 departmat   aa to vhethor
             a stookholdoa or direotor of a oorporatton
             aorvlng as depository 0~ troaaursr 0r an
             Indsponduit 5ohool distrlot vcmld be till-
             gIbl4 for. appointment end qualifloation          8s
             trustee of said 5ohool dlstrlot.
                     5r 8m o? the opinion that tiie two
             po5ItIons pmaent 5uah a oonfliot           of Intcir-
             oats a8 to prevent the holding of the two
             rwlatlcn5hlps     at one snd the 54m4 time. The
             trurt448    of u1 lndopendont 5ohool dI5trlot
             h4ve 85 part of their duty th4 taak of see-
             ing that    the tmarumr      or depository    prop4r-
             ly rem&es the fund and 5~meys of th4 '5ohool
             dlstrlut.     It IS also inoumbent upon the
             truat44s to 544 that th4 school funds acb
             properly proteoted by bonda and that           the
             solvency of tkm boada and also th4 aolvancy
             OS the Institution      should ba vatchad after
             to tha end that tha mneys        may alvsya be
             properly protW+d.         Znmmerabla ins tnnoes
             oould be recount& vhusr the peountary la-
             torests    of a stool&older    In a corporation
             would sway the trust44 to s9 aot of favor&
             tIamr at least that an uablared and non-in-
             tor45t4d truotee vauld r4aolve agalzmt 5wh
             depository     or treaaurw) without attomptlng
             to mnam4rato th4as varlou5 obJrotIon5 v4 OOA-
             aluao that upon th4 grtnmd5 of pub110 pullay
             the two po5Itloa5     ar4 Inoomp5tIble ud th4t,
             therefon,     we swat ansvor your quaatlon by
             saying that a 5tookboldor or offioer           or a
             aorporation sating as a depository          for an
             Indepondont sahool district       vould not be
             llIglbl4    for a p p o intmentor ll$wtIon as
iionorabla    Saris    Haaaall,       Faga 4


        trustee    of aeid   sob001 dlatriot        . . lu
i?e think    that the quoted opinion         states thr Isa oorrsotlr,
an& applias       to the   altwtion      sat out in your latter.
            Haat Is said in tha ebova quoted opinion i8 not
In ooafliot   with tha opinion OS thir drpartmant rsndorad by
Glenn  R. Laul5   on April 22 1939, OpinionSlo. O-667, 6irOotad
to Ifanorabls   Truatt Ru      r , County Attoraay, Canton, Taxaa,
baoauss Opinion 30. Q- + 7 ralatrs to 8 dimrant         stat5 o?
taats.    xn oplnlon No. Q-667 it waa oorreotty     bald that a
teacher’s   oontraot,   being valid t&an ontoted into, rsmalned
50 notrlthrbsndlng     a relative   ot thr teacher thareattar  be-
cam a nember of the school board.

                                                    Very ml19   yours


                                                                   I
                                                         49\ I t---
                                               39
                                                           E. P. Prior,
                                                            Aasiataat




                      AT’l’ORl?X~
                                GliN@ALOli’-8